Exhibit HUNTMOUNTAIN RESOURCES (the “Company”) Code Of Business Conduct And Ethics I. PURPOSE OF THIS CODE This Code of Business Conduct and Ethics ("Code") of HuntMountain Resources is inaddition to the Code of Ethics established for the President and Chief Executive Officer, Chief Financial Officer and any other person performing such functions (the “Financial Reporting Officers”) and is intended to document the principles of conduct and ethics to be followed by all of the Company’s employees, officers and directors and any consultants or other external parties in a similar role with the Company.References herein to HuntMountain Resources or the Company include any subsidiaries and/or affiliates of the Company. Its purpose is to: - Promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; - Promote avoidance of conflicts of interest, including disclosure to an appropriate person of any material transaction or relationship that reasonably could be expected to give rise to such a conflict; - Promote full, fair, accurate, timely and understandable disclosure in reports and documents that the Company or its subsidiaries, files with, or submits to, the securities regulators and in other public communications made by the Company; - Promote compliance with applicable governmental laws, rules and regulations; - Promote the prompt internal reporting to an appropriate person of violations of this Code; - Promote accountability for adherence to this Code; - Provide guidance to employees, officers and directors to help them recognize and deal with ethical issues; and - Foster the development of a culture of honesty and accountability within the Company. - Describe the procedure for reporting and if appropriate investigation of any perceived violations of this code or any perceived unethical business conduct (please refer to The Employee Alert Policy). Violations of this Code by an employee or officer or director are grounds for disciplinary action up to and including, but without limitation, immediate termination of employment or request for resignation of a directorship. II. WORKPLACE a. A Nondiscriminatory Environment The Company fosters a work environment in which all individuals are treated with respect and dignity. The Company is an equal opportunity employer and does not, as an organization nor does it permit its employees or directors to discriminate against employees, officers, directors or potential employees, officers or directors on the basis of race, color, religion, sex, national origin, age, sexual orientation or disability and, in addition, in accordance to the laws or regulations applicable in the jurisdiction where such employees, officers or directors are located. The Company is committed to actions and policies to assure fair employment, including equal treatment in hiring, promotion, training, compensation, termination and corrective action and will not tolerate discrimination by its employees and agents. 1 b. Harassment-Free Workplace The Company will not tolerate harassment of its employees, customers or suppliers in any form. c. Sexual Harassment Sexual harassment is illegal and all employees, officers and directors are prohibited from engaging in any form of sexually harassing behavior. Sexual harassment means unwelcome sexual conduct, either visual, verbal or physical, and may include, but is not limited to, unwanted sexual advances, unwanted touching and suggestive touching, language of a sexual nature, telling sexual jokes, innuendoes, suggestions, suggestive looks and displaying sexually suggestive visual materials. d. Substance Abuse The Company is committed to maintaining a safe and healthy work environment free of substance abuse. Employees, officers and directors are expected to perform their responsibilities in a professional manner and, to the degree that job performance or judgment may be hindered, be free from the effects of drugs and/or alcohol. e. Workplace Violence The workplace must be free from violent behavior. Threatening, intimidating or aggressive behavior, as well as bullying, subjecting to ridicule or other similar behavior toward fellow employees or others in the workplace will not be tolerated. No weapons of any kind will be tolerated in the workplace unless such are required for property security purposes and then only after authorization by the Chief Executive Officer or the Chief Operating Officer. f. Employment of Family Members Employment of more than one family member at any mine or office of the Company is permissible but the direct supervision of one family member by another is not permitted unless otherwise authorized by the Chief Executive Officer. Except for summer and co-op students, indirect supervision of a family member by another is also discouraged and requires the prior approval of the Chief Executive Officer, any personnel actions affecting that employee must also be reviewed and endorsed by the Chief Executive Officer. In respect of this paragraph, if the employee in question has a “family member relationship” with the Chief Executive Officer, then the approval of the Chairman of the Corporate Governance and Nominating Committee shall be substituted for any approval of the Chief Executive Officer. g. Corporate Opportunities As an employee, officer or director, you are prohibited from taking for yourself opportunities that you discover through the use of HuntMountain Resources property, information or position, from using HuntMountain Resources property, information or position for personal gain; and from competing with the Company. Employees, officers and directors owe a duty to HuntMountain Resources to advance its legitimate interests when the opportunity arises. 2 III. ENVIRONMENT, HEALTH AND SAFETY a. Environment The Company is committed to sound environmental management. It is the intent of the Company to conduct itself having due respect for the environment and community at large as a responsible and caring corporate citizen. The Company is committed to managing all phases of its business in a manner that minimizes any adverse effects of its operations on the environment. b. Health and Safety The Company is committed to providing a healthy and safe workplace in compliance with applicable laws, rules and regulations. Employees must be aware of the safety issues and policies that affect their job, other employees and the community in general. Employees in a supervisory role, upon learning of any circumstance affecting the health and safety of the workplace or the community, must act immediately to address the situation. Employees must immediately advise their immediate supervisor of any workplace injury or any circumstance presenting a dangerous situation to them, other co-workers or the community in general, so that timely corrective action can be taken. IV. THIRD PARTY RELATIONSHIPS a. Conflict of Interest Employees, officers and directors are required to act with honesty and integrity and to avoid any relationship or activity that might create, or appear to create, a conflict between their personal interests and the interests of the Company. Employees must disclose promptly in writing possible conflicts of interest to their immediate supervisor, or if the supervisor is involved in the conflict of interest, to that supervisor’s superior. Officers and directors should disclose, in writing, any perceived conflicts to the Chairman of the Audit Committee. Conflicts of interest arise where an individual's position or responsibilities with the Company present an opportunity for personal gain apart from the normal rewards of employment, officership or directorship, to the detriment of the Company. They also arise where a director's, officer's or employee's personal interests are inconsistent with those of the Company and create conflicting loyalties. Such conflicting loyalties can cause a director, officer or employee to give preference to personal interests in situations where corporate responsibilities should come first. Directors, officers and employees shall perform the responsibilities of their positions on the basis of what is in the best interests of the Company and free from the influence of personal considerations and relationships. Directors, officers and employees shall not acquire any property, security or any business interest which they know that the Company is interested in acquiring. Moreover, based on such advance information, directors, officers and employees shall not acquire any property, security or business interest for speculation or investment. b. Competitive Practices The Company firmly believes that fair competition is fundamental to the continuation of the free enterprise system.
